Appeal from award of compensation. The Industrial Board has found that on November 15,1934, while claimant was engaged in the regular course of his employment and while working for his employer at his employer’s factory, and while searching for his glasses which he had dropped on the platform outside the plant, where he had gone to urinate, he lit a match, with the result that his shirt sleeves, which were saturated with gasoline, caught fire and caused claimant *840to sustain accidental injuries in the nature of first, second and third degree burns of both hands, both forearms and the lower third of both upper arms and that these injuries arose out of and in the course of his employment. The proof sustains this finding. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.